DETAILED ACTION

The office set forth a restriction requirement on 4/15/22, stating election of species A-C was required. Applicant has subsequently filed new claims (see 7/11/22 claims) that are drastically different than the original claims. The original restriction requirement is thus moot as the new claims do not describe any of the listed embodiments. 
Thus, the restriction requirement between species A-C, as set forth on 4/15/22, is hereby withdrawn. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Applicant indicated election of Figs. 40A-40H without traverse on 7/11/22. The Office will set this forth as one possible species (see species G below), of which Applicant may elect. However, the claims do not have full support for this embodiment because para 297-307 and Figs. 40A-40H do not have support for at least the limitation “wherein said peripheral circuitry comprises at least two interconnection metal layers” that occurs in independent claims 21, 28, and 35. Applicant should amend the claims to have full support within the elected embodiment. 



Election/Restrictions
This application contains claims directed to the following patentably distinct species:

A. The embodiment of Figs. 77A-77G, see para 628-635
B. The embodiment of Figs. 79A-79C, see para 639-650
C. The embodiment of Figs. 95A-95J, see para 258-259
D. The embodiment of Fig. 41, see para 309-322
E. The embodiment of Fig. 66, see para 397-398
F. The embodiment of Fig. 37A-37J, see para 260-275
G. The embodiment of Figs. 40A-40H, see para 297-307

The species are independent or distinct because the embodiments have different geometries of their constituent layers, as described in the paragraphs cited above in the identification of the species. For example, Figs. Species A (Fig. 77A) and species B (Fig. 79B) are similar, but the cross sections shown in Fig. 77B and 79C show Fig. 77B having npn regions that may be MOSFETs while Fig. 79C only shows n+ regions with no p-Si regions therebetween. Species C (Fig. 95A) shows various alternating regions horizontally in a device that in Fig. 95J has regions 22730, BL 22736, and BL contacts 22734 that are quite different than the layers 19814 and 19808 in Fig. 77A and layers 20030 and 20040 in Fig. 79B. Species E (Fig. 66) has power distribution levels but the other species do not show such levels. Species D (Fig. 41) has a very different description than species F (Fig. 37J) though Figs. 41 and 37J superficially look similar (for example, species D describes RTA annealing at 700 or 1400 degrees, with no circuits or metallization under these layers of N+ silicon, etc., which the specification for species F does not; species F describes the donor wafer 10112 and acceptor wafer 10114 may be prepared for wafer bonding as previously described and then bonded at the surfaces of oxide layer 10104 and oxide layer 10108, at a low temperature (less than about 4000C) suitable for lowest stresses, or a moderate temperature, less than about 9000C, etc, , which species D does not). Species G differs from the others (e.g. species F) by having a different geometry and order of methods to make said device (e.g. Figs. 37D-37F form a different geometry than Figs. 40G). 
In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears generic to all species.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The claims to the different groups require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed two numbered sections above.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819